Title: John G. Jackson to Thomas Jefferson, 5 April 1811
From: Jackson, John G.
To: Jefferson, Thomas


          
            Sir.
            Clarksburg 5th April 1811
          
            Judge Nelson who was assigned to this Circuit has resigned his Office, & my friends have procured my consent to become a Candidate for it. The Law requires that his successor shall reside within the Circuit & there is not any person here to dispute my pretentions. I presume the Executive will not deem it good policy to send strangers to us to fill our local offices, for the reason that it would be presumptuous in Western men to expect local Offices beyond the mountains
          If this conjecture be correct the Executive will doubtless favor my views on proper application. I am personally known to but two of the members, & take the liberty to solicit your friendly offices if you think it not improper to recommend me. Born in the District & having an extensive practise at the bar for more than ten years; aided by the confidence of the people; & the circumstance that my inability to pursue my profession actively was the result of zeal in the public service—are, I hope, a sufficient justification for the interposition of my friends. I pray you to be assured that I shall not feel any disappointment at your declining to interfere in my behalf—I feel  have too much affection for your person & veneration for your Character to wish you to do an act which the most scrupulous delicacy could forbid or condemn.
          
            I am Dr Sir your mo. Obt.
            
 J G Jackson
          
        